           Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 1 of 11



 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 877-206-4741
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
     abacon@toddflaw.com
 8   Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11
     MARTIN STARACE, individually and )              Case No.
12   on behalf of all others similarly situated, )
13                                               )   CLASS ACTION
     Plaintiff,                                  )
14
                                                 )   COMPLAINT FOR VIOLATIONS
15          vs.                                  )   OF:
16                                               )
     LEXINGTON LAW FIRM and DOES )                      1.      VIOLATIONS OF
17                                                              ELECTRONIC FUNDS
     1-10,                                       )              TRANSFER ACT [15 U.S.C.
18                                               )              §1693 ET SEQ.]
     Defendant(s).                               )
19
                                                 )   DEMAND FOR JURY TRIAL
20                                               )
21         Plaintiff MARTIN STARACE (“Plaintiff”), on behalf of himself and all
22   others similarly situated, alleges the following against Defendant LEXINGTON
23   LAW FIRM upon information and belief based upon personal knowledge:
24                                    INTRODUCTION
25         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
26   Electronic Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”).
27         2.     Plaintiff, individually, and on behalf of all others similarly situated,
28
     brings this Complaint for damages, injunctive relief, and any other available legal


                                    CLASS ACTION COMPLAINT
                                               -1-
           Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 2 of 11



 1   or equitable remedies, resulting from the illegal actions of Defendants debiting
 2   Plaintiff’s and also the putative Class members’ bank accounts on a recurring
 3   basis without obtaining a written authorization signed or similarly authenticated
 4   for preauthorized electronic fund transfers and/or after clear revocation of any
 5
     authorization or similar authentication for preauthorized electronic fund transfers
 6
     from Plaintiff’s and also the putative Class members’ accounts, thereby violating
 7
     Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of
 8
     Regulation E, 12 C.F.R. § 205.l0(b). Plaintiff alleges as follows upon personal
 9
     knowledge as to himself and his own acts and experiences, and, as to all other
10
     matters, upon information and belief, including investigation conducted by his
11
     attorneys.
12
                               JURISDICTION AND VENUE
13
14
           3.     This Court has jurisdiction under 28 U.S.C. 1331, because this action

15   is brought pursuant to the EFTA, 15 U.S.C. 1693 et seq.

16         4.     Jurisdiction of this Court arises pursuant to 15 U.S.C. 1693(m),
17   which states that, “without regard to the amount in controversy, any action under
18   this section may be brought in any United States district court.”
19         5.     Venue and personal jurisdiction in this District are proper pursuant to
20   28 U.S.C. 1391(b) because Plaintiff resides within this District and Defendant
21   does or transact business within this District, and a material portion of the events
22   at issue occurred in this District.
23                                         PARTIES
24         6.     Plaintiff, MARTIN STARACE (“PLAINTIFF”), is a natural person
25
     residing in Tulare County in the state of California, and is a “consumer” as
26
     defined by 15 U.S.C. §1693a(6).
27
           7.     At all relevant times herein, DEFENDANT, LEXINGTON LAW
28
     FIRM (“DEFENDANT”), was a company engaged, by use of the mails and

                                    CLASS ACTION COMPLAINT
                                               -2-
           Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 3 of 11



 1   telephone, in the business of collecting debts alleged to be due another.
 2          8.      The above named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6
     names.       Each of the Defendants designated herein as a DOE is legally
 7
     responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
 8
     Court to amend the Complaint to reflect the true names and capacities of the
 9
     DOE Defendants when such identities become known.
10
            9.      Plaintiff is informed and believes that at all relevant times, each and
11
     every Defendant was acting as an agent and/or employee of each of the other
12
     Defendants and was acting within the course and scope of said agency and/or
13
14
     employment with the full knowledge and consent of each of the other

15   Defendants.     Plaintiff is informed and believes that each of the acts and/or

16   omissions complained of herein was made known to, and ratified by, each of the
17   other Defendants.
18                          FACTUAL ALLEGATIONS - EFTA
19          10.     In or around, 2018, Plaintiff contacted Defendant in an attempt to
20   repair Plaintiff’s credit.
21          11.     Defendant’s agent informed Plaintiff that he could initiate service
22   with Defendant by providing his debt card information.
23          12.     Plaintiff provided Defendant’s agent with his debit card number.
24          13.     However, without Plaintiff’s knowledge or consent, Defendant
25
     continued to deduct funds from Plaintiff’s account multiple times on a
26
     reoccurring basis, without providing Plaintiff a written authorization to do so.
27
     Plaintiff was only given an update on the disputes Defendant had filed for him.
28
            14.     Plaintiff never provided Defendant with any authorization to deduct

                                    CLASS ACTION COMPLAINT
                                               -3-
          Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 4 of 11



 1   these sums of money on a regular recurring basis from Plaintiff’s banking
 2   account.
 3         15.    Defendants did not provide to Plaintiff, nor did Plaintiff execute,
 4   any written or electronic writing memorializing or authorizing these recurring or
 5
     automatic payments.
 6
           16.    Plaintiff alleges such activity to be in violation of the Electronic
 7
     Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”), and its surrounding
 8
     regulations, including, but not limited to, 12 C.F.R. §§1005.7, 1005.8, and
 9
     1005.9.
10
                           CLASS ACTION ALLEGATIONS
11
           17.    Plaintiff brings this action on behalf of herself and all others
12
     similarly situated, as a member of the proposed class (hereafter “The Class”)
13
14
     defined as follows:
                  All persons in the United States whose bank accounts
15                were debited on a reoccurring basis by Defendants
16                without Defendants obtaining a written authorization
                  signed or similarly authenticated for preauthorized
17
                  electronic fund transfers within the one year prior to the
18                filing of this Complaint.
19         18.    Plaintiff represents, and is a member of, The Class, consisting of all
20   persons within the United States whose bank account was debited on a recurring
21   basis by Defendants without Defendants obtaining a written authorization signed
22   or similarly authenticated for preauthorized electronic fund transfers within the
23   one year prior to the filing of this Complaint.
24
           19.    Plaintiff brings this action on behalf of herself and all others
25
     similarly situated, as a member of the proposed class (hereafter “The Revocation
26
     Class”) defined as follows:
27                All persons in the United States whose bank accounts
28                were debited on a reoccurring basis by Defendants after


                                  CLASS ACTION COMPLAINT
                                             -4-
          Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 5 of 11



 1                that person revoked authorization for preauthorized
                  electronic fund transfers within the one year prior to the
 2                filing of this Complaint.
 3         20.    Plaintiff represents, and is a member of, The Revocation Class,
 4   consisting of all persons in the United States whose bank accounts were debited
 5
     on a reoccurring basis by Defendants after that person revoked authorization for
 6
     preauthorized electronic fund transfers within the one year prior to the filing of
 7
     this Complaint.
 8
           21.    The Class and the Revocation Class shall collectively be referred to
 9
     as “The Classes.”
10
           22.    Defendants, their employees and agents are excluded from The
11
     Classes. Plaintiffs do not know the number of members in The Classes, but
12
     believe the Class members number in the hundreds, if not more. Thus, this
13
14
     matter should be certified as a Class Action to assist in the expeditious litigation

15   of the matter.
16         23.    The Classes are so numerous that the individual joinder of all of its
17   members is impractical. While the exact number and identities of The Class
18   members are unknown to Plaintiff at this time and can only be ascertained
19   through appropriate discovery, Plaintiff is informed and believes and thereon
20   alleges that The Classes includes hundreds, if not thousands, of members.
21   Plaintiff alleges that The Class members may be ascertained by the records
22   maintained by Defendants.
23         24.    This suit is properly maintainable as a class action pursuant to Fed.
24
     R. Civ. P. 23(a) because the Classes are so numerous that joinder of the Class
25
     members is impractical and the disposition of their claims in the class action will
26
     provide substantial benefits both to the parties and to the Court.
27
           25.    There are questions of law and fact common to the Class affecting
28



                                  CLASS ACTION COMPLAINT
                                             -5-
          Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 6 of 11



 1   the parties to be represented.     The questions of law and fact to the Class
 2   predominate over questions which may affect individual Class members and
 3   include, but are not necessarily limited to, the following:
 4         a.     The members of the Classes were not provided with, nor did they
 5
     execute, written agreements memorializing the automatic or recurring electronic
 6
     payments.
 7
           b.     Defendants did not request, nor did it provide, Class members with
 8
     written agreements memorializing the automatic or recurring electronic
 9
     payments.
10
           c.     The members of the Class did not provide either a written (“wet”) or
11
     otherwise electronic signature authorizing the automatic or recurring electronic
12
     payments.
13
14
           d.     Despite not providing written or electronic authorization for

15   payments to be drawn from their accounts, Defendants took unauthorized

16   payments from Class members’ accounts.
17         26.    There are questions of law and fact common to the Revocation Class
18   affecting the parties to be represented. The questions of law and fact to the
19   Revocation Class predominate over questions which may affect individual
20   Revocation Class members and include, but are not necessarily limited to, the
21   following:
22         a.     The members of the Revocation Class revoked any authorization for
23   the automatic or recurring electronic payments.
24         b.     Despite having revoked authorization for payments to be drawn
25
     from their accounts, Defendant took unauthorized payments from Revocation
26
     Class members’ accounts.
27
           27.    As someone whose bank account was debited on a reoccurring basis
28
     by Defendant without Defendant obtaining a written authorization signed or

                                  CLASS ACTION COMPLAINT
                                             -6-
          Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 7 of 11



 1   similarly authenticated for preauthorized electronic fund transfers and had
 2   revoked any authorization that Defendant may have had, Plaintiff is asserting
 3   claims that are typical of The Classes.
 4         28.    Plaintiff will fairly and adequately protect the interests of the
 5
     members of The Classes. Plaintiff has retained attorneys experienced in the
 6
     prosecution of class actions.
 7
           29.    A class action is superior to other available methods of fair and
 8
     efficient adjudication of this controversy, since individual litigation of the claims
 9
     of all Class members is impracticable. Even if every Class member could afford
10
     individual litigation, the court system could not. It would be unduly burdensome
11
     to the courts in which individual litigation of numerous issues would proceed.
12
     Individualized litigation would also present the potential for varying, inconsistent,
13
14
     or contradictory judgments and would magnify the delay and expense to all

15   parties and to the court system resulting from multiple trials of the same complex

16   factual issues. By contrast, the conduct of this action as a class action presents
17   fewer management difficulties, conserves the resources of the parties and of the
18   court system, and protects the rights of each Class member.
19         30.    The prosecution of separate actions by individual Class members
20   would create a risk of adjudications with respect to them that would, as a practical
21   matter, be dispositive of the interests of the other Class members not parties to
22   such adjudications or that would substantially impair or impede the ability of such
23   non-party Class members to protect their interests.
24         31.    Defendants have acted or refused to act in respects generally
25
     applicable to The Class, thereby making appropriate final and injunctive relief
26
     with regard to the members of the Class as a whole.
27
           32.    Defendants failed to comply with the writing and notice
28
     requirements of § 907(a) of the EFTA, 15 U.S.C. § 1693e(a) as to the Class

                                     CLASS ACTION COMPLAINT
                                                -7-
          Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 8 of 11



 1   members with respect to the above alleged transactions.
 2         33.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
 3   “preauthorized electronic fund transfer from a consumer’s account may be
 4   authorized by the consumer only in writing, and a copy of such authorization
 5
     shall be provided to the consumer when made.”
 6
           34.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the
 7
     term “preauthorized electronic fund transfer” means “an electronic fund transfer
 8
     authorized in advance to recur at substantially regular intervals.”
 9
           35.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides
10
     that “[p ]reauthorized electronic fund transfers from a consumer’s account may be
11
     authorized only by a writing signed or similarly authenticated by the consumer.
12
     The person that obtains the authorization shall provide a copy to the consumer.”
13
14
           36.    Section 205.10(b) of the Federal Reserve Board's Official Staff

15   Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he

16   authorization process should evidence the consumer’s identity and assent to the
17   authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
18   provides that “[a]n authorization is valid if it is readily identifiable as such and
19   the terms of the preauthorized transfer are clear and readily understandable.” Id.
20   at ¶10(b), comment 6.
21         37.    In multiple instances, Defendant debited bank accounts of the Class
22   members on a recurring basis without obtaining a written authorization signed or
23   similarly authenticated by the respective Class members for preauthorized
24   electronic fund transfers from the accounts of the respective Class members,
25
     thereby violating § 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
26
     205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
27
           38.    In multiple instances, Defendant debited Class members’ bank
28
     accounts on a recurring basis without providing a copy of a written authorization

                                  CLASS ACTION COMPLAINT
                                             -8-
          Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 9 of 11



 1   signed or similarly authenticated by the respective Class members for
 2   preauthorized electronic funds transfers, thereby violating Section 907(a) of the
 3   EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. §
 4   205.l0(b).
 5
           39.    In multiple instances, Defendant debited Class members’ bank
 6
     accounts on a recurring basis after Class members revoked consent to such debits,
 7
     thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
 8
     205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
 9
           40.    The size and definition of the Classes can be identified through
10
     Defendant’s records and/or Defendant’s agents’ records.
11
                                      COUNT I:
12    DEFENDANTS VIOLATED THE ELECTRONIC FUNDS TRANSFER
13                                       ACT
                         (On Behalf of Plaintiff and the Class)
14
           41.    Plaintiff reincorporates by reference all of the preceding paragraphs.
15
           42.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
16
     “preauthorized electronic fund transfer from a consumer’s account may be
17
     authorized by the consumer only in writing, and a copy of such authorization
18
     shall be provided to the consumer when made.”
19
20
           43.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the

21   term “preauthorized electronic fund transfer” means “an electronic fund transfer

22   authorized in advance to recur at substantially regular intervals.”
23         44.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides
24   that “[p ]reauthorized electronic fund transfers from a consumer’s account may be
25   authorized only by a writing signed or similarly authenticated by the consumer.
26   The person that obtains the authorization shall provide a copy to the consumer.”
27         45.    Section 205.10(b) of the Federal Reserve Board's Official Staff
28   Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he


                                  CLASS ACTION COMPLAINT
                                             -9-
          Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 10 of 11



 1   authorization process should evidence the consumer’s identity and assent to the
 2   authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
 3   provides that “[a]n authorization is valid if it is readily identifiable as such and
 4   the terms of the preauthorized transfer are clear and readily understandable.” Id.
 5
     at ¶10(b), comment 6.
 6
           46.    In multiple instances, Defendant has debited Plaintiff’s and also the
 7
     putative Class members’ bank accounts on a recurring basis without obtaining a
 8
     written authorization signed or similarly authenticated for preauthorized
 9
     electronic fund transfers from Plaintiff’s and also the putative Class members’
10
     accounts, thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a),
11
     and Section 205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
12
           47.    In multiple instances, Defendant has debited Plaintiff’s and also the
13
14
     putative Class members’ bank accounts on a recurring basis without providing a

15   copy of a written authorization signed or similarly authenticated by Plaintiff or

16   the putative Class members for preauthorized electronic fund transfers, thereby
17   violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
18   205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
19         48.    In multiple instances, Defendant has debited Class members’ bank
20   accounts on a recurring basis after Class members revoked consent to such debits,
21   thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
22   205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
23                               PRAYER FOR RELIEF
24         WHEREFORE, Plaintiff, MARTIN STARACE, individually, and on
25
     behalf of all others similarly situated, respectfully requests judgment be entered
26
     against Defendant, LEXINGTON LAW FIRM, for the following:
27
           49.    That this action be certified as a class action on behalf of The Class
28
     and Plaintiff be appointed as the representative of The Class;

                                  CLASS ACTION COMPLAINT
                                            -10-
          Case 1:18-cv-01596-DAD-SKO Document 1 Filed 11/19/18 Page 11 of 11



 1         50.    Statutory damages of $1,000.00, per Class Member, pursuant to the
 2   Electronic Fund Transfer Act, §916(a)(2)(A);
 3         51.    Actual damages;
 4         52.    Costs and reasonable attorneys’ fees pursuant to the Electronic Fund
 5
     Transfer Act, §916(a)(3);
 6
           53.    For prejudgment interest at the legal rate; and
 7
           54.    Any other relief this Honorable Court deems appropriate.
 8
                                       TRIAL BY JURY
 9
           55.    Pursuant to the seventh amendment to the Constitution of the United
10
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
11
12
                  Respectfully submitted this 19th day of November, 2018.
13
14                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                               By:   /s/ Todd M. Friedman
17
                                       Todd M. Friedman
                                       Law Offices of Todd M. Friedman
18                                     Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -11-
